Opinion issued February 3, 2005










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00065-CR
____________

DAVID BECK, JR., Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 182nd District Court
Harris County, Texas
Trial Court Cause No. 968064




MEMORANDUM  OPINION

               Appellant, David Beck, Jr., pleaded guilty to the offense of aggravated
assault of a family member and true to an enhancement allegation that he had a prior
felony conviction.  There was no plea bargain agreement, and the trial court ordered
preparation of a presentence investigation report.  At the subsequent punishment
hearing, the trial court sentenced appellant to confinement for 40 years.  We affirm.
               Appellant’s court-appointed counsel filed a brief concluding that the appeal
is wholly frivolous and without merit.  The brief meets the requirements of Anders
v. California, 386 U.S. 738, 744, 87 S. Ct. 1396, 1400 (1967), by presenting a
professional evaluation of the record and demonstrating why there are no arguable
grounds of error to be advanced.  See High v. State, 573 S.W.2d 807, 811 (Tex. Crim.
App. 1978); Moore v. State, 845 S.W.2d 352, 353 (Tex. App.—Houston [1st Dist.]
1992, pet. ref’d).
               The brief states that a copy was delivered to appellant, whom counsel
advised of his right to examine the appellate record and file a pro se brief.  See
Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991).  More than 30 days
have passed, and appellant has not filed a pro se brief.  We have carefully reviewed
the record and counsel’s brief.  We find no reversible error in the record, and agree
that the appeal is wholly frivolous.
               We affirm the judgment of the trial court.

                                                     PER CURIAM
Panel consists of Chief Justice Radack, and Justices Higley and Bland.
Do not publish.  Tex. R. App. P. 47.2(b).